DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 04/24/2020 is noted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The best prior art of record, Ding et al. (CN 105893689) and MA et al. (US 2011/0182450), fail to specifically teach the invention as claimed. The specific limitation of a method for predicting a corrosion fatigue life of prestressed concrete bridges involving calculating strain of concrete in a pressure receiving section and elastic modulus of the concrete under a fatigue load, based on corrosion rate of corrosion current density for predicting corrosion loss of the concrete, calculating a continuously-increasing strand stress and a longitudinal tension bar stress, in independent claims 1 and 10 when combined with the limitations of the stress-strain of the concrete and a pulled zone steel strand-reinforced value are calculated in real time based on increased fatigue load times, a structure failure mode is determined to evaluate fatigue life based on common concrete, a reinforcing steel bar, a steel strand stress-strain relation model and a failure criteria condition also in independent claims 1 and 10 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Ding discloses a bridge reliability degree prediction method and maintenance method thereof, comprising steps as follows: monitoring load force limit state, monitoring the positive cross-section bending load capacity limit state, monitoring point inclined section shear load capacity limit state, monitoring normal use limit state, measuring bridge crack width, monitoring deflection limit state, monitoring steel stress limit state, concrete stress limit state monitoring, according to step monitoring data, and preset data and comparing with bridge reliability degree. 
MA discloses one kind of aging of steel concrete bridge fatigue life evaluation method. Fick based on the second diffusion law to obtain corrosion of steel in concrete beginning time, considering hj expansion cracking concrete in corrosion rate model and the influence, using small crack growth and near threshold crack growth analysis, by fatigue crack expansion test development steel material and ensure material fatigue crack expansion rate related parameter, carrying out steel corrosion fatigue test or limited element analysis obtained under different corrosion level stress collective factor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855